Per Curiam.
The decree appealed from divorced, a mensa et thoro, the petitioner from her husband for extreme cruelty inflicted upon her by him. Our examination of the testimony taken on the trial of the cause, and set up by the court below, satisfies us that the finding of the advisory master that the charges laid against the defendant, by the petitioner in her petition, Avere fully supported by the proofs submitted, and entirely justified the decree rendered.
The decree under revieAV will be affirmed.
For affirmance — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, White, Terhune, Heppenheimer, Williams —14.
For reversal — None.